My understanding of the attached opinion on motion for rehearing is that the admissibility of the declarations of Havard is upheld upon the proposition that Havard's death was brought about by the appellant, and that it was material to the State to show that Havard had made declarations which would furnish a motive for the appellant to destroy him in order to avoid the disclosure by Havard of the appellant's connection with the murder of his wife. I do not wish to call in question the correctness of the view of my associate that upon the grounds stated, the case depending upon circumstantial evidence, the declarations mentioned were not properly received. In the original opinion, however, there appear some reasons given for receiving the testimony with which, as I comprehend them, I am not in full accord. The conditions under which the declaration of one co-conspirator becomes admissible against another are fairly and accurately stated, I think, in the case of Cox v. State, 8 Texas Crim. App., 256, and from the syllabus on the subject I quote: "If two or more act together, with unlawful intent, in the perpetration of a crime, they are co-conspirators and principal offenders by reason of their common design and co-operation, and, whether they be tried and indicted jointly or separately, the antecedent acts or declarations of each, pending and in pursuance of the common design, and tending to throw light upon its execution or upon the motive or intent of its perpetrators, are competent evidence against each and all of them." See also on the subject Encyc. of Law, vol. 8, p. 680-2; Willey v. State, 22 Texas Crim. App., 408; People v. Smith, 151 Cal. 626.
With the implication in the original opinion that the declaration of Harvard, treated as his confession, might be used against the appellant, I am not in full accord. Watts' declaration was admissible because the indictment alleged that Watts was the principal, and the appellant his accomplice. It was essential, therefore, that the State prove the guilt of Watts, and this it might prove by his confession. Crook v. State, 27 Texas Crim. App., 237. It was not essential that the State prove the guilt of Havard, and the reason for admitting in evidence the declaration of Watts does not obtain with reference to the declaration of Havard. Arnold v. State, 9 Texas Crim. App., 435; Poston v. State, 12 Texas Crim. App., 408.
Declarations of the deceased, showing her state of mind toward the appellant, were admissible. Wigmore on Evidence, vol. 1, sec. 102; Commonwealth v. Howard, 205 Mass. 128; Porter v. State,86 Tex. Crim. 23, 215 S.W. Rep., 311. The scope of such evidence would be limited to the purpose stated, and could not be *Page 624 
legitimately used as proof of the facts declared. If there was any transgression of the rule admitting such testimony, it was not of a degree to furnish ground for reversal of the judgment. See also Smith v. State, 92 Alabama, 30; Honeycutt v. State, 63 S.W. Rep., 639; Wharton's Crim. Evidence, vol. 2, p. 1738.
With these observations, I concur in the disposition made of the motion.